Case 1-1/-441l5/-ess Doc 10s Filed Ol/22/19 Entered Ol/22/19 Lo lli41

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

BROOKLYN DIVISION

IN RE: CHAPTER 7

SEAN M. MURRAY, CASE NO. 17-44157
DEBTOR.

 

NOTICE OF APPEARANCE AND
DEMAND FOR SERVICE OF PAPERS

PLEASE TAKE NOTICE, that the undersigned appears as counsel for Specialized
Loan Servicing LLC, a creditor and a party in interest, pertaining to property located at 3521
79th Street 4E, Jackson Heights, NY 11372, and pursuant to Rules 2002 and 9010(b) of the
Federal Rules of Bankruptcy Procedure, demands that all notices given or required to be served
in this case be given or served, as the case may be, to or upon the undersigned at the post office

address and telephone and facsimile number set forth below.

Dated: January 22, 2018
Melville, NY

Respectfully Submitted,

/s/ Robert W. Griswold

Robert W. Griswold

Bankruptcy Attorney

Shapiro, DiCaro & Barak, LLC

Attorneys for Specialized Loan Servicing LLC
One Huntington Quadrangle, Suite 3N05
Melville, NY 11747

Telephone: (631) 844-9611

Fax: (631) 844-9525

10 Aca DIA
